DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/23/2021.
Claims 1-20 are pending. Claims 1, 13, and 19 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for CON priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 08/23/2021.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 1-8  is/are rejected under 35 U.S.C. 103 as being obvious over JAIN et al. (US 2015/0098267 A1) , in view of  Brown (US 6,075,733 A).
Regarding independent claim 1, JAIN discloses a memory circuit (Fig. 3: SRAM memory. See Fig. 1-Fig. 9 for components and functionality), comprising: 
a bit cell (Fig. 8A: 120 “bit cell” SRAM) responsive to a bit line signal line (Fig. 8A: 136) and a bit line bar signal line (Fig. 8A: 134) configured to store a bit of data (para [0055]); 
a pre-charge circuit (See e.g. para [0056]: “pre-charge circuitry”. See Fig. 8A) configured to charge one of the bit line and bit line bar signal lines prior to a next read operation (e.g. para [0039]: read operation), 
wherein the pre-charge circuit comprises: 
a first pre-charge component (Fig. 8A: 143, 144. See also Fig. 6: 140_1); and 
a second pre-charge component (Fig. 8A: 146, 147. See also Fig. 6: 140_2); 
the first and second pre-charge components (see Fig. 8A) being individually controllable for charging the bit line and bit line bar signal lines (Fig. 8A: PCH_VP controls pre-charge components 143, 144 and PCH_VA controls pre-charge components 146, 147. See Fig. 8B) .
JAIN is silent with respect to remaining provisions of this claim as it pertains to precharging rate or, speed of the two precharge circuits.

    PNG
    media_image1.png
    1046
    950
    media_image1.png
    Greyscale


Brown teaches - 
The first pre-charge component is configured to charge at a first average rate (secondary precharger is smaller precharger with lower drive strength and lower saturation current) and the second pre-charge component is configured to charge, alone (primary precharger is larger precharger with higher drive strength and higher saturation current) or in combination with the first pre-charge component, at a second average rate (col. 3, lines 28-43 in context of Fig. 2) , 
the second average rate being faster than the first average rate (col. 3, lines 28-43: primary precharger precharge rate is faster than secondary precharger precharge ).
The design concept of Brown’s transistor sizing to implement different precharge circuits can be employed in Kim’s apparatus to control precharge rate, speed, timing.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Brown into the teachings of JAIN such that two different precharge circuits with different precharge speeds can be employed in the apparatus in order to improve precharge precision and at the same time have benefits e.g. “…minimize the current peak experienced while precharging the bit lines…” (Brown col. 1, lines 50-53).
Regarding claim 2, JAIN and Brown teach the memory circuit of claim 1. JAIN teaches comprising a pre-charge control circuit (Fig. 5: 50 in context para [0007], lines 1-5: “control circuit”, see also Fig. 6, Fig. 8A) configured to provide a first control signal (Fig. 8A: PCH_VP) to the first pre-charge component (Fig. 8A: 143, 144) and a second control signal (Fig. 8A: PCH_VA)  to the second pre-charge component (Fig. 8A: 146, 147).
Regarding claim 3, JAIN and Brown teach the memory circuit of claim 2. JAIN teaches wherein the first pre-charge component (Fig. 8A: 143, 144) comprises a transistor (e.g. Fig. 8A: 143) between a source node (Fig. 8A: PCH_VP node) and the bit line/bit line bar signal lines (Fig. 8A: 136), the transistor having a gate (Fig. 8A: gate of 143) controlled by the first control signal (Fig. 8A: PCH_VP).
Regarding claim 4, JAIN and Brown teach the memory of claim 2. JAIN teaches wherein the first pre-charge component comprises two transistors (Fig. 8A: 143, 144) connected in series between a source node (Fig. 8A: PCH_VP node) and the bit line/bit line bar signal lines (Fig. 8A: 136, 134 signal lines), the two transistors (Fig. 8A: 143, 144) having gates controlled by the first control signal (Fig. 8A: PCH_VP) .
Regarding claim 5, JAIN and Brown teach the memory of claim 2. JAIN teaches wherein the first pre-charge component comprises two transistors (Fig. 8A: 143, 142) connected in series between a source node (Fig. 8A: PCH_VP) and the bit line/bit line bar signal lines (Fig. 8A: 136/ 134), 
a first of the two transistors (Fig. 8A: 143) having a gate controlled by the first control signal (Fig. 8A: PCH_VP), 
a second of the two transistors (Fig. 7A: 142) having a gate controlled by a signal (Fig. 8A: PCH) based on (based on taken as correlation or related) the bit line/bit line bar signal lines (Fig. 8A: PCH controlled by charge level of both PCH_VP, PCH_VA which controls potential levels of the bit line/bit line bar signal. JAIN teaches Fig. 8A: 142 as equalization circuit; however, it is also understood as part of precharge circuit)
Regarding claim 6, JAIN and Brown teach the memory circuit of claim 2. JAIN teaches wherein the first pre-charge component comprises a transistor (Fig. 8A: 144) between the second control signal (Fig. 8A: PCH_VA) and the bit line/bit line bar signal lines (Fig. 8A: 134), the transistor having a gate (Fig. 8A: gate of 144) controlled by the first control signal (Fig. 8A: PCH_VP).
Regarding claim 7, JAIN and Brown teach the memory circuit of claim 2. JAIN teaches - 
wherein the first pre-charge component comprises a transistor (Fig. 8A: 143) between a first node connected to the bit line signal line (drain of 143 connected to Fig. 8A: 136/ 143 node) and a second node connected to the bit line bar signal line (gate of 143 connected to Fig. 8A: 134/ 144 node), 
the transistor (Fig. 8A: 143) having a gate controlled by the first control signal (Fig. 8A: PCH_VP); 
wherein the second pre-charge component comprises two second stage transistors (Fig. 8A: 146, 147) having gates controlled by the second control signal (Fig. 8A: PCH_VA), 
one second stage transistor (Fig. 8A: 146) being positioned between a source node (Fig. 8A: PCH_VA) and the first node (Fig. 8A: 136/ 143 node), and another second stage transistor (Fig. 8A: 147) being positioned between the source node (Fig. 8A: PCH_VA) and the second node (Fig. 8A: 134/ 144 node).
Regarding claim 8, JAIN and Brown teach the memory circuit of claim 2. JAIN teaches wherein the pre-charge control circuit (see Fig. 8B function) is configured to activate the first pre-charge component (Fig. 8B: PCH_VP at t3  Fig. 3: 143, 144 are activated) prior to a word line signal transition indicating a conclusion of a read operation (Fig. 8B: WL transition at t6).

10.	Claims 13- 18 is/are rejected under 35 U.S.C. 103 as being obvious over KIM (US 2016/0307618 A1), in view of Brown (US 6,075,733 A). Further supported by Yoon (US 6,205,068 B1) for limitation interpretation.
Regarding independent claim 13, KIM discloses a method of controlling a multi-stage pre-charge circuit (Fig. 7) for charging one of a bit line and bit line bar signal line associated with a bit cell prior to a read operation (Fig. 7 sensing process), comprising: 
providing a first control signal (Fig. 7: PCG) to a first pre-charging circuit (Fig. 6: 700) inhibiting charging during at least a portion of a read operation (Fig. 7: BLB overall charge is suppressed by –Vminus when PCG goes high. Alternately, Bit line equalized to VBLP can be taken to meet limitation. portion of a read operation taken as Fig. 7: T2 & additional period after BLEQ going high) , wherein a word line (Fig. 7: WL) associated with the bit cell is activated during the read operation (see Fig. 7: WL active during sensing); 
providing a second control signal (Fig. 7: BLEQ) to a second pre-charging circuit (Fig. 6: 610) inhibiting charging during at least the portion of a read operation (Fig. 7: when BLEQ is high, BL is equalized to VBLP. portion of a read operation taken as Fig. 7: T2 & additional period after BLEQ going high); 
transitioning the first control signal to enable charging by the first pre-charging circuit prior to (see Fig. 7) deactivation of the word line (Fig. 7: PCG transitions high before WL transitions low); 
transitioning the second control signal to enable charging by the second pre- charging circuit after transitioning the first control signal (Fig. 7: BLEQ transitions high after WL transitions low. The limitation is further supported by Yoon Fig. 5 apparatus and Fig. 8 method where it is taught that PEQ1, PEQ2 precharge signals are used in a post sensing process to stabilize charge in bit lines).


Kim is silent with respect to remaining provisions of this claim as it pertains to precharging rate or, speed of the two precharge circuits.
Brown teaches first and second pre-charge components are individually controllable for charging the bit line and bit line bar signal lines. See Fig. 2: 12, 14 uses different input control signals. See col. 3, lines 18-19. 
Brown teaches - 
The first pre-charge component is configured to charge at a first average rate (secondary precharger is smaller precharger with lower drive strength and lower saturation current) and the second pre-charge component is configured to charge, alone (primary precharger is larger precharger with higher drive strength and higher saturation current) or in combination with the first pre-charge component, at a second average rate (col. 3, lines 28-43 in context of Fig. 2) , 
the second average rate being faster than the first average rate (col. 3, lines 28-43: primary precharger precharge rate is faster than secondary precharger precharge ).
The design concept of Brown’s transistor sizing to implement different precharge circuits can be employed in Kim’s apparatus to control precharge rate, speed, timing.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Brown into the teachings of Kim such that two different precharge circuits with different precharge speeds can be employed in the apparatus in order to “…minimize the current peak experienced while precharging the bit lines…” (Brown col. 1, lines 50-53).
Regarding claim 14, KIM and Brown teach the method of claim 13, wherein the first pre-charge component charges at a first average rate when enabled and the second pre-charge component charges at a second average rate when enabled, 
the second average rate being faster than the first average rate.
(see claim 13 and claim 1 rejection analysis)
Regarding claim 15, KIM and Brown teach the method of claim 13. KIM teaches wherein the second control signal is transitioned after deactivation of the word line (Fig. 7L: BLEQ transitions high after the WL is low).
Regarding claim 16, KIM and Brown teach the method of claim 13. KIM teaches further comprising: activating the word line; and deactivating the word line after said transitioning of the first control signal (see Fig. 7: WL high range is during BLEQ being low).
Regarding claim 17, KIM and Brown teach the method of claim 13, wherein one of the bit line and bit line bar signal lines transitions to a low state based on a state of the bit cell during the read operation (see Fig. 7: BL being low); 
wherein enabling the first pre-charging circuit initializes returning that one of the bit line and bit line bar signal lines to a charged state prior to a next read operation (see Fig. 7 BL, BLB signals and BLEQ, OCG transition).
Regarding claim 18, KIM and Brown teach the method of claim 14, wherein the bit line/bit line bar signal line is charged without changing a state of the bit cell (see Fig. 7: this is general condition of precharge/ read and happens during precharge stage).

11.	Claims 9, 11-12, and 19-20 is/are rejected under 35 U.S.C. 103 as being obvious over Brown (US 6,075,733 A), in view of KIM (US 2016/0307618 A1). Further supported by Yoon (US 6,205,068 B1) for limitation interpretation.
Regarding claim 9, Brown and KIM teach the memory circuit of claim 3, wherein the pre-charge control circuit is configured to activate the second pre-charge circuit after the word line signal transition. (see claim 19 and 20 analysis)
Regarding claim 11, Brown and KIM teach the memory circuit of claim 1. Brown teaches wherein the pre-charge circuit is associated with a plurality of bit cells, each bit cell being associated with a different data word (See Fig. 2 column and associated precharge circuitry for cells a column and associated with different word lines).
Regarding claim 12, Brown and KIM teach the memory circuit of claim 1. Brown teaches wherein the pre-charge circuit includes more than two pre-charge components (see claim 1 rejection analysis).
Regarding independent claim 19, Brown teaches a memory (col. 2, lines 47-67: memory device with Fig. 2: 10 circuitry) comprising: 
a two-dimensional array of bit cells (col. 1, lines 12-13: “arrays”), 
each row of bit cells being associated with a data word (in context of col. 2, lines 47-55: word lines/ row), 
each column of bit cells (see Fig. 2 column associated with BIT, BITb) being associated with a multi-stage pre-charge circuit (Fig. 2: 10. See also, col. 2, lines 56-67); 
a plurality of multi-stage pre-charge circuits (Fig. 2: 10 employed for columns, see col. 2, lines 56-67); and 
a pre-charge control circuit (control circuitry with memory enable circuit and self timed circuit, See Fig. 2: 24, 26) configured to provide a first control signal (Fig. 2: output control signal from 26) to first pre-charge components of the pre-charge circuits (Fig. 2: 14) and a second control signal (Fig. 2: output control signal from 24) to second pre-charge components of the pre-charge circuits (Fig. 2: 12); 
wherein the first pre-charge components are configured to charge at a first average rate (secondary precharger is smaller precharger with lower drive strength and lower saturation current. See “weaker” precharger) and the second pre-charge components are configured to charge, alone (primary precharger is larger precharger with higher drive strength and higher saturation current)  or in combination with the first pre-charge components, at a second average rate (primary precharger is larger precharger with higher drive strength and higher saturation current), 
the second average rate being faster than the first average rate (col. 3, lines 28-43: primary precharger precharge rate is faster than secondary precharger precharge ).
Regarding claim 20, Brown and KIM teach the memory of claim 19.  
Brown is silent with respect to remaining provisions of this claim.
KIM teaches - 
a first control signal (Fig. 7: PCG) is provided to a first pre-charging circuit (Fig. 6: 700) of the plurality of multi-stage pre-charge circuits inhibiting charging during at least a portion of a read operation (Fig. 7: BLB overall charge is suppressed by –Vminus when PCG goes high. Alternately, Bit line equalized to VBLP can be taken to meet limitation. portion of a read operation taken as Fig. 7: T2 & additional period after BLEQ going high); 
a word line (Fig. 7: WL) associated with the bit cell is activated during the read operation (see Fig. 7: WL active during sensing) ; 
a second control signal (Fig. 7: BLEQ) is provided to a second pre-charging circuit (Fig. 6: 610) of the plurality of multi-stage pre-charge circuits inhibiting charging during at least the portion of a read operation (Fig. 7: when BLEQ is high, BL is equalized to VBLP. portion of a read operation taken as Fig. 7: T2 & additional period after BLEQ going high); 
the first control signal is transitioned to enable charging by the first pre-charging circuit prior to deactivation of the word line (Fig. 7: PCG transitions high before WL transitions low); and 
the second control signal is transitioned to enable charging by the second pre-charging circuit after transitioning the first control signal (Fig. 7: BLEQ transitions after before WL transitions low. The limitation is further supported by Yoon Fig. 5 apparatus and Fig. 8 method where it is taught that PEQ1, PEQ2 precharge signals are used in a post sensing process to stabilize charge in bit lines).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of KIM into the teachings of Brown such that precharge method can be employed in order to improve “..operation margin of a sense amplifier…”.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
13.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable overs claims 1-20 of U.S. Patent No. US 11,100,964 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because.
Full Analysis not shown. 
For example, 
Claim 1. A memory circuit (US 11,100,964 B1: claim 1), comprising: 
a bit cell responsive to a bit line signal line and a bit line bar signal line configured to store a bit of data; and a pre-charge circuit configured to charge one of the bit line and bit line bar signal lines prior to a next read operation (US 11,100,964 B1: claim 1, lines 1-6), 
wherein the pre-charge circuit comprises: a first pre-charge component; and a second pre-charge component (US 11,100,964 B1: claim 1, lines 5-8); 
wherein: the first and second pre-charge components are individually controllable for charging the bit line and bit line bar signal lines (US 11,100,964 B1: claim 1, lines 9-12); 
the first pre-charge component is configured to charge at a first average rate and the second pre-charge component is configured to charge, alone or in combination with the first pre-charge component, at a second average rate (US 11,100,964 B1: claim 10), 
the second average rate being faster than the first average rate (US 11,100,964 B1: claim 10).



Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any associated NSDP double patenting rejection must be over-come.
All claims are objected to because of NSDP double patenting rejection.
Regarding claim 10, the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims “…the bit cell is a component of a first memory bank; wherein the first pre-charge component is configured to further operate as a second pre-charge component for a second memory bank…”

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Mcgee (US 6,807,107 B1): Fig. 1-Fig. 7 disclosure applicable for all clams.
Abu-Rahma et al. (US 2009/0154274 A1): Fig. 2A-Fig. 8 disclosure applicable for all claims. ARORA et al. (US 2020/0005877 A1): Fig. 1-Fig. 6 disclosure applicable for all claims. Kanma (US 5914903 A): Fig. 1-Fig. 4 applicable. See KIM (US 2016/0307618 A1) Fig. 7. Further Yoon (US 6,205,068 B1) Fig. 5 and Fig. 8 for Claims 10. The memory circuit of claim 1, wherein the bit cell is a component of a first memory bank; wherein the first pre-charge component is configured to further operate as a second pre-charge component for a second memory bank. See KIM (US 2016/0307618 A1) para [0046] and para [0060] applicable. See Kanma (US 5914903 A) Fig. 1-Fig. 4 applicable.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825